DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
Applicant's amendments and remarks, filed on 05/31/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Interview Statement
Applicant' s summary of the interview on 04/13/2022 has been reviewed and is complete and accurate. 
Status of Claims
Claims 1-5, 11, 13, 14, 17, 19-21, 23-25, 28, and 30-40 are under examination. 
Claims 6-10, 12, 15, 16, 18, 22 are cancelled. 
Claims 34-39 are newly added. Claims 26, 27, 29 remain withdrawn. 
Priority
This application claims benefit and is a Continuation of Application No. 15/969,603 filed May 2, 2018, which is a continuation of Application No. 14/861,650 filed September 22, 2015, now patent US 10,240,200, issued March 26, 2019, which is a Divisional of Application No. 13/752,131 filed January 28, 2013, now abandoned, which claims benefit of U.S. Provisional Patent Application No. 61/591,642, filed on January 27, 2012.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 11, 13, 14, 17, 19-21, 23-25, 28, and 30-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
The claims are directed to a method for determining that a pregnant subject is at an elevated risk of having a pre-term birth. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03.  
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
 (c) computer processing said at least one RNA level of said at least one genomic locus determined in (b) (i) against at least one reference RNA level s of said at least one genomic locus or (ii) using a trained machine learning algorithm; and 
(d) determining that said pregnant subject has an elevated risk of having a pre- term birth
With regards to steps (c) and (d), they are not limited to any particular steps or operations and therefore broadly read on comparing numbers. As such, these are acts that can be reasonably performed by the human mind of a scientist or engineer and includes observation and/or evaluation. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See October Update at Section I(C)(ii). 
Additionally, when read in light of the specification and from the view of one of ordinary skill in the art, step (c) also encompasses a mathematical concept. In particular, this step recites using a machine learning algorithm. While a review of the specification does not provide any limiting definition for “machine learning algorithm”, one of ordinary skill in the art would understand that machine learning algorithms necessarily require mathematically relating data (in this case RNA transcript data), e.g. via regression analysis. Furthermore, the specification [page 8] teaches well known template matching algorithms. Therefore, the claims clearly encompass mathematical relationships under the Revised Guidance. Furthermore, it is noted that machine learning algorithms not claimed as embodied in non-transitory computer-readable media are descriptive material per se and is not capable of causing functional change in a computer. See MPEP 2106.01. As such, the recitation of a machine learning algorithm as claimed appears to be nothing more than a claim drafting strategy to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or a recitation of token post-solution activity. The Federal Circuit has cautioned against such overly formalistic approaches to subject-matter eligibility that invite manipulation by patent applicants. CLS Bank v. Alice Corp. (Fed. Cir. 2013) (en banc). Therefore, this step reasonably encompasses a mathematical concept. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B [Step 2A, Prong 1: YES].
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
 (a) obtaining a cell-free blood sample from a pregnant subject; (b) sequencing nucleic acid molecules derived from said cell-free blood sample to determine at least one ribonucleic acid (RNA) level of at least one genomic locus that is differentially expressed in a first population of subjects having pre-term birth as compared to a second population of subjects not having pre-term births; 
With regards to obtaining and sequencing steps (including the full limitations and not just the verbs), these are directed to obtaining data for use by the abstract idea (i.e. pre-solution activity). Therefore, these steps amount to insignificant extra-solution activity and are not indicative of an integration into a practical application. See MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO] 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. Additionally, a review of the prior art teaches that there is nothing inventive or unconventional about the above limitations for collecting data, nor the type of genetic markers being used. For example, Purwosunu teaches obtaining cell free blood samples from pregnant women both with and without preeclampsia [page e2, col. 1, col. 2, Table 1, page e3, entire, Table 3]; and performing sequencing and expression analysis for 7 different RNA markers associated with preeclampsia [page e3, entire; Table 3]. Moreover, Roberts teaches similar methods for detecting polymorphisms associated with pregnancy complications including sequencing and expression analysis [Abstract, pages 5 and 6], and explicitly teaches specific polymorphisms in maternal donors that are indicative of an increased likelihood of pre-term birth [page 11, para. 3], as well as pre-term birth and/or preeclampsia in maternal donors [page 17, para. 1], wherein both groups of genes are routinely combined when studying high risk pregnancy outcomes based on sample collection, PCR, and sequencing [pages 46-47 “Example”]. Roberts additionally teaches spontaneous pre-term birth conditions based on premature rupture of membranes [page 33]. See rejection under 35 USC 103 below. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. [Step 2B: NO]. 
Dependent claims  2-5, 11, 13, 14, 17, 19-21, 23-25, 28, and 30-40 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In this case, claims 2-5 further limit the type of samples and markers and physical steps being used in steps (a) and (b). Accordingly, these claims are not patent eligible for the reasons set forth in the Step 2A (prong 2) and Step 2B analysis discussed above. Claims 11, 13, 14, 19-21, 23-25, 28, 34, 35, 36 further limit the nature of the data used by the judicial exception set forth above or add additional steps that are clearly directed to a judicial exception. As such, these claims are still part of the abstract idea and therefore are also not patent eligible for reasons discussed above (in the Step 2A, prong 1 analysis). Claim 17 recites administering a drug treatment to a subject. However, the claim is not limited to any particular treatments. Therefore, the claim does not integrate the abstract idea into a practical application. See MPEP § 2106.04(d)(2). Claims 30, 31, 32, 38, 39, 40 all encompass insignificant extra-solution activity and therefore do not amount to a practical application or “significantly more” for reasons discussed above (step 2A, prong 2, and step 2B). Claim 33 recites identifying and determining steps that further limits the judicial exception of claim 1 and therefore are also considered mental processes for reasons discussed above. Claim 37 recites determining a response of said subject (i.e. observing a subject) and therefore also amounts to insignificant extra-solution activity and does not amount to a practical application or “significantly more” for reasons discussed above (step 2A, prong 2, and step 2B). Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. 
Response to Arguments
Applicant’s arguments, filed 05/31/2022, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the combination of steps (a) through (d) are not well-understood, routine, and conventional in the art, and asserts that the examiner has not provided any evidence to demonstrate the combination of (a) and (b) is routine and conventional.  In response, this argument is not persuasive for the reasons set forth above in the Step 2B analysis, which cites prior art references as evidence that there is nothing inventive or unconventional about these limitations. In addition, Applicant is reminded that it is improper to conflate 35 USC 101 analysis with prior art analysis under 35 USC 102/103. As explained in MPEP 2106, a prima facie case of eligibility requires the examiner to explain why a claim or claims are unpatentable clearly and specifically, for example by providing a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an exception, and that identifies the additional elements in the claim (if any) and explains why they do not amount to significantly more than the exception. While this rationale may rely, where appropriate, on the knowledge generally available to those in the art, on the case law precedent, on applicant’s own disclosure, or on evidence, it is noted with particularity that prior art citations are not required under current 35 USC 101 guidelines. Accordingly, the examiner has clearly satisfied this requirement, as set forth in the rejection above. 
Applicant additionally argues that the Declaration (provided by Dr. Namsaraev) provides evidence that the claimed invention provides a technical improvement to the field, noting in particular that one of skill in the art would appreciate that methods disclosed in the instant application are directed to molecular diagnosis of spontaneous pre-term birth, which is distinguished from clinically indicated pre-term birth caused by artificially induced pre-term labor or delivery of a fetus of a pregnant subject. In response, after careful consideration, the Declaration appears to be entirely focused on the fundamental differences between spontaneous pre-term birth and indicated (or induced) pre-term birth. However, the claims are not limited to spontaneous pre-term birth and generically recites “pre-term birth” (which is broader in scope). Therefore, applicant’s arguments are not persuasive because they are directed to limitations that are not currently reflected in the claims and not objective improvement to the technology has not been sufficiently demonstrated. Moreover, it is noted that Roberts additionally teaches spontaneous pre-term birth conditions based on premature rupture of membranes [page 33], as discussed in the Step 2B analysis above. Therefore, the examiner maintains that the claims do not recite an improvement to the technology or significantly more that the judicial exception for the above reasons. The rejection is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejections are newly applied after further consideration.
Claims 1-5, 11, 13, 14, 17, 19-21, 23-25, 28, 30-34, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Purwosunu et al. (Am J Obstet Gynecol, 2009;200: 386e1-386.e7) in view of Roberts et al. (WO/2009143576; Pub. Date: 12/03/2009).
Regarding claim 1, Purwosunu teaches methods for predicting preeclampsia by analysis of cell-free mRNA in maternal plasma [abstract]. In particular, Purwosunu teaches obtaining cell free blood samples from pregnant women both with and without preeclampsia [page e2, col. 1, col. 2, Table 1, page e3, entire, Table 3]. Purwosunu teaches subjecting samples to centrifugation methods for isolation using cell free plasma and peripheral blood samples, which includes transferring separated layers between tubes [page e2, col. 3], and determining expression levels of 7 different RNA markers associated with preeclampsia [page e3, entire; Table 3]. Purwosunu further teaches processing RNA levels in test and control groups; identifying specific markers having the strongest correlations with preeclampsia (i.e. pregnancy complication); and predicting severity of preeclampsia in specific groups [page e4, entire, page e5, col. 1 and col. 2, Figure 1, Table 3 and Table 4], which at a minimum suggests determining a subject either having or at risk of having a pregnancy complication since one of ordinary skill in the art would recognize that the statistical associations taught by Purwosunu are equivalent to risk predictions. 
Purwosunu does not specifically teach sequencing nucleic acid molecules to determine at least one RNA level of at least one genomic locus that is differentially expressed in a first population of subjects having pre-term birth as compared to a second population of subjects not having pre-term birth. However, it is noted with particularity that the instant claims are not limited to any particular genes associated with pre-term birth and one of ordinary skill in the art would recognize that preeclampsia can lead to preterm birth. 
Moreover, Roberts teaches methods for detecting polymorphisms associated with pregnancy complications [Abstract, pages 5 and 6]. In particular, Roberts explicitly teaches that presence of the specific polymorphisms in both fetal and maternal donors that are indicative of an increased likelihood of pre-term birth [page 11, para. 3], as well as pre-term birth and/or preeclampsia in maternal donors [page 17, para. 1], wherein both groups of genes are routinely combined when studying high risk pregnancy outcomes based on sample collection, PCR, and sequencing [pages 46-47 “Example”]. Roberts additionally teaches classifying pregnant subjects into groups at risk for developing preeclampsia as well as pre-term birth [page 48]. 
Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the instant invention to have modified the teachings of Purwosuna by alternatively using genetic markers associated with pre-term birth,  as claimed,  since Roberts teaches that the use of genetic markers associated with both preeclampsia and pre-term birth were routine and conventional in the art. One of ordinary skill in the art would have expected that the method could have been modified as claimed since Purwosuna already analyzes RNA markers associated with preeclampsia. The motivation would have been to create a more robust predictive method for studying high risk pregnancy outcomes, as suggested by Roberts [pages 46-47 “Example”].
Regarding dependent claim(s) 2-5, 11, 13, 14, 17, 19-21, 23-25, 28, 30-34, 37-39, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Purwosuna and Roberts. Regarding claim(s) 2, 3, Purwosunu teaches cell-free blood from maternal samples, as set forth above. Regarding claim(s)  4, 5, 11, 13, Purwosunu teaches reverse processing (RT-PCR) for obtaining cDNA from tissue-specific genes and associated with placental function; performing amplification of the cDNA; and performing sequencing using the ABI Prism [page e2, col. 3, page e3, entire, Tables 2, 3, page e6, col. 3].  Regarding claim(s) 14, Roberts specifically teaches genetic markers associated with both fetal-specific loci [page 16, para. 1]. 
Regarding claim(s) 17 and 37, Purwosunu teaches providing antenatal care and recommending that patients who showed abnormalities be admitted to the hospital [page e2, col. 3]. Roberts teaches treatments to prevent or ameliorate pregnancy complications including a plurality of drugs, rest, tocolytics with or without antibiotics, and magnesium sulfate [page 36, para. 2]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Purwosunu by additionally administering drugs, as taught by Roberts, and monitoring patients as suggested by Purwosunu [page e2, col. 3]. The rationale would have been to improve prenatal care and help save lives. 
Regarding claim(s) 19, 20, 21, Purwosunu teaches using a plurality of  target transcripts including associated with tissue-type and placental-specific functions for their expression analysis [page e1, col. 3], and performs analysis at gestational week 15-20 weeks [page e2, col. 2], which reads on the 2nd trimester. Purwosunu does not specifically teach analyzing subjects in the 1st or 3rd trimester. However, Roberts teaches markers associated with pre-term birth and defines “pre-term” to be any time before delivery at 37 weeks [page 33], which reasonably suggests 1st and 3rd term pregnancy. Moreover, the choice of trimester is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Purwosunu by alternatively using data from the 1st or 3rd trimester, as taught by Roberts, since Purwosunu already obtains data over a range time periods, as discussed above, and in view of KSR International Co. v. Teleflex Inc.,  550  U.S. 398 (2007). See MPEP 2143. In this case, the rationale would have been to identify the presence of markers that are unique to early or late term pregnancies.   
Regarding claim(s) 23, 24, 25, 28, 34, Purwosunu teaches performing comparative risk analysis of specific RNA marker levels (i.e. relative contributions) from test and control groups of pregnant women, as discussed above, and determining up to 8 fold differences in certain mRNA expression levels in preeclampsia groups [page e5, col. 3; Figure 1 and Table 1]. Roberts additionally teaches comparative analysis using pregnant subjects and male (i.e. non-pregnant) subjects [reference claim 1], which reasonably suggest the use of non-pregnant subjects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method made obvious by Purwosunu and Roberts by using both pregnant and non-pregnant subjects for predicting risk of pre-term birth, since Robert explicitly teaches such limitations, and since the choice of pregnant or non-pregnant references is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem.  The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Regarding claim(s) 30, Purwosunu does not specifically teach “monitoring” said pregnancy subject. However, given the breadth of this term, Purwosunu reasonably suggests this feature by recommending subjects for hospital admission, as discussed above, and by teaching that their cell-free mRNA analysis technique allows for indirect monitoring of placental function [page e6, col. 3]. 
Regarding claim(s) 31, 32, 33, Purwosunu teaches centrifugation methods for isolation [page e2, col. 3], which broadly reads on enrichment given the breadth of the claim; performing targeted amplification of the cDNA in maternal plasma; and performing sequencing using ABI Prism [page e3, entire], as claimed. Furthermore, the combination of Purwosunu and Roberts teaches the use of tissue-specific, placental-specific, and fetal-specific markers for reasons discussed above. 
Regarding claim(s) 38 and 39, Purwosunu teaches using the ABI PRISM sequencer, as set forth above, [page 851, col. 2], which makes obvious whole genome sequencing and single molecule sequencing since one of ordinary skill in the art would recognize that the ABI can perform both.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Purwosunu et al. (Am J Obstet Gynecol, 2009;200: 386e1-386.e7) in view of Roberts et al. (WO/2009143576; Pub. Date: 12/03/2009), as applied to claims 1-5, 11, 13, 14, 17, 19-21, 23-25, 28, 30-34, 37-39 above, and further in view of Hahn et al. (2008, Methods In Molecular Biology “Prenatal Diagnosis”, pages 1-329).
Purwosunu and Roberts make obvious a method for predicting risk of pre-term birth in pregnant subjects, as set forth above. Regarding claim(s) 35, 36, Purwosunu and Roberts teach correlation analysis methods applied to RNA data but do not specifically teach using machine learning, including regression. However, one of ordinary skill in the art would recognize that linear regression is a conventional form of machine learning algorithms and Hahn specifically teaches using linear regression for analyzing RT-PCR data [page 104 and page 223, entire].  Furthermore, the choice of machine learning analysis is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method made obvious by Purwosunu and Roberts by using machine learning/regression analysis, as claimed. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417. For these reasons, the instant claims do not recite any new element or new function or unpredictable result. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Purwosunu et al. (Am J Obstet Gynecol, 2009;200: 386e1-386.e7) in view of Roberts et al. (WO/2009143576; Pub. Date: 12/03/2009), as applied to claims 1-5, 11, 13, 14, 17, 19-21, 23-25, 28, 30-34, 37-39 above, and further in view of Terentiev et al. (Human Placenta: Structure and Development; Chapter 4, 2009, pp. 1-19).
Purwosunu and Roberts make obvious a method for predicting risk of pre-term birth in pregnant subjects, as set forth above. Regarding claim(s) 40,  Purwosunu and Roberts do not specifically teach any of the claimed markers, such as PSG1. 
However, one of ordinary skill in the art would recognize that the choice of markers used in the claimed method is an design choice made by the practitioner that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, Terentiev teaches that pregnancy-specific glycoproteins (PSGs) are secreted proteins that play a critical role in pregnancy success [pages 1-2], and provides specific properties and accession numbers for PSG1-10 [page 5, Table 1]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method made obvious by Purwosunu and Roberts by alternatively using any other markers associated with pre-term birth, such as PSG1, since such markers were known in the art and since Purwosuna already provides methods for analyzing pre-term birth markers with predictable results. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417. For these reasons, the instant claims do not recite any new element or new function or unpredictable result. 
Response to Arguments
Applicant’s arguments, filed 05/31/2022, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the combination of steps (a) through (d) are not well-understood, routine, and conventional in the art, and asserts that the examiner has not provided any evidence to demonstrate the combination of (a) and (b) is routine and conventional.  Applicant additionally argues that the Declaration (provided by Dr. Namsaraev) provides evidence that the claimed invention provides a technical improvement to the field, noting in particular that one of skill in the art would appreciate that methods disclosed in the instant application are directed to molecular diagnosis of spontaneous pre-term birth, which is distinguished from clinically indicated pre-term birth caused by artificially induced pre-term labor or delivery of a fetus of a pregnant subject. In response, after careful consideration, the Declaration appears to be entirely focused on the fundamental differences between spontaneous pre-term birth and indicated (or induced) pre-term birth. However, the claims are not limited to spontaneous pre-term birth and generically recites “pre-term birth” (which is broader in scope). Therefore, applicant’s arguments are not persuasive because they are directed to limitations that are not currently reflected in the claims and not objective improvement to the technology has not been sufficiently demonstrated. Moreover, it is noted that Roberts additionally teaches spontaneous pre-term birth conditions based on premature rupture of membranes [page 33], as discussed in the Step 2B analysis above. Therefore, rejections are maintained. It is additionally noted that the Terentiev reference has been newly applied as a teaching for the one or more of the markers recited in newly added claim 40. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the ''right to exclude'' granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); ln re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321 (c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C.F.R. 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. 3.73(b). [See also MPEP 804.02]. 
The conclusion of obviousness-type double patenting is made in light of these factual determinations. Any obviousness-type double patenting rejection should make clear: (A) The differences between the inventions defined by the conflicting claims; and (B) The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue is anticipated by, or would have been an obvious variation of the invention defined in a claim in the patent.

Claims 1-5, 11, 13, 14, 17, 19-21, 23-25, 28, and 30-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of US application 17/396490. 
The differences between the inventions defined by the conflicting claims are as follows: The differences between the inventions defined by the conflicting claims are as follows: Reference claim(s) 1 of copending application ‘490 is a species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim(s) 1, plus additional features and/or limitations. Therefore, the instant claims are anticipated by the narrower reference claims (i.e. species anticipates the genus). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-5, 11, 13, 14, 17, 19-21, 23-25, 28, and 30-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 12, 14, 17-22, 24-28, 30-38 of US application 16/986042. The differences between the inventions defined by the conflicting claims are as follows: Reference claim(s) 1 of copending application ‘042 is a species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim(s) 1, plus additional features and/or limitations. Therefore, the instant claims are anticipated by the narrower reference claims (i.e. species anticipates the genus). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant has not presented any arguments with regards to the double patenting rejections in the filed response. Accordingly, the rejections are maintained because applicant has not argued the merits of these rejections and no terminal disclaimer(s) in compliance with 37 C.F.R. 1.321 (c) have been filed to overcome these rejections, as required by 37 C.F.R. 1.130(b). 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619